Citation Nr: 1007431	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disability, to 
include the hands, forearms, and elbows.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1982 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for psoriasis of the hands, 
forearms, and elbows.    

The issue has been recharacterized to comport to the medical 
evidence of record.  See Clemons v. Shinseki, No. 07- 0558 
(U.S. Vet. App. Feb. 19, 2009) (per curiam order) (noting 
that the use of "condition(s)" in regulation 38 C.F.R. § 
3.159(a)(3) indicates that a single claim can encompass more 
than one condition and that an appellant can reasonably 
expect that alternative current conditions within the scope 
of the filed claim will be considered).  

A video-conference hearing was held at the RO in January 2010 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).


FINDING OF FACT

Resolving all doubt, the competent evidence shows a 
relationship between the current skin disability and service.


CONCLUSION OF LAW

A skin disability, to include the hands, forearms, and 
elbows, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for a skin disability 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from the 
grant of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for a skin disability, 
to include the hands, forearms, and elbows.   The Veteran 
testified that his current skin problems are the same as the 
ones he had during service.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The record shows a current skin disability.  A VA examination 
was conducted in January 2008.  The examiner noted a review 
of the Veteran's claim file and that the Veteran developed a 
rash on his hands during service.  The examiner noted that 
there is no evidence of psoriasis and that because there is 
no specific disease found in his medical records or upon his 
current evaluation it would be a guess on his part to give a 
diagnosis as to the cause of his dry skin.  The Veteran was 
given a diagnosis of eczema by the VA examiner.  Eczema is a 
specifically noted as disability under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  It appears that the examiner thought 
it necessary to relate the Veteran's eczema to an underlying 
disease.  Regardless, it is clear that the Veteran was 
diagnosed with eczema, which is a disability for VA 
compensation purposes.  

Service treatment records (STRs) dated in January 1999 note 
that the Veteran complained of redness to the back of his 
hands, and was given an assessment of possible psoriasis.  
February 1999 STRs note that the Veteran had hands and elbows 
with erythema, and assessments of contact dermatitis and 
possible psoriasis were given.  November 2002 STRs note 
complaints of a splotchy rash.  March 2004 STRs note that the 
Veteran had slight psoriasis of the hands; onset 5 months.  

As the record shows a current skin disability and treatment 
for skin problems during service, the determinative issue is 
whether they are directly related.

The favorable evidence consists of the Veteran's testimony 
that his current skin problems began in service and that he 
has had the same manifestations of that disability from 
service to the present.  The Board finds this testimony to be 
credible and notes that the Veteran's STRs support his 
assertions.  The Veteran is competent to report current 
symptoms, such as a rash or redness, and a continuity of such 
symptoms since service.  Duenas v. Principi, 18 Vet. App. 512 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002) (finding 
a veteran competent to testify to symptomatology capable of 
lay observation).  

There is no medical evidence indicating that the Veteran's 
current skin disability is not related to service, and the 
competent and credible evidence of record supports the 
Veteran's contentions.  Therefore, service connection for a 
skin disability, to include of the hands, forearms, and 
elbows, is warranted.


ORDER

Entitlement to service connection for a skin disability, to 
include of the hands, forearms, and elbows, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


